         Case 1:20-cv-01905-JEJ Document 29 Filed 10/20/20 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PUBLIC INTEREST LEGAL FOUNDATION,                         :      1:20-cv-1905
         Plaintiff,                                       :
                                                          :
                             v.                           :      Hon. John E. Jones III
                                                          :
KATHY BOOCKVAR, Secretary of the                          :
Commonwealth of Pennsylvania, in her                      :
official capacity                                         :
             Defendant.                                   :

                                    MEMORANDUM

                                    October 20, 2020

       Two-and-a-half weeks before a national election of critical importance,

Plaintiffs filed the instant suit alleging the improper inclusion of 21,206

supposedly deceased Pennsylvanians on voter rolls. In so doing, it asked us to

accept as true its private investigation into the eligibility of thousands of voters.

But we cannot and will not take Plaintiff’s word for it—in an election where every

vote matters, we will not disenfranchise potentially eligible voters based solely

upon the allegations of a private foundation. And, because Plaintiff waited until the

eleventh hour to file this suit, there is clearly insufficient time to require Defendant

to separately verify Plaintiff’s extensive claims. Thus, for the reasons that follow,

we have denied the Motion.1


1
      On October 19, 2020, we denied Plaintiff’s Motion for Preliminary Injunction. (Doc. 27).
This memorandum now follows to explain our reasoning.

                                              1
           Case 1:20-cv-01905-JEJ Document 29 Filed 10/20/20 Page 2 of 14




      I.       FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Plaintiff filed a Motion for Preliminary Injunction on October 15, 2020

asking us to excise the names of thousands of “potentially deceased” voters from

voter rolls across Pennsylvania. (Doc. 4). It did so after first analyzing the

Pennsylvania voter rolls in early 2020. (Doc. 5 at 10). In so doing, it examined a

list of registrants who were classified in the Commonwealth’s SURE database as

“active” in September of 2019. (Id.). Plaintiff compared the full names and

birthdates on the active registrant list to records contained in the Social Security

Death Index, “commercial databases,” and in public obituaries. (Id.). It ultimately

identified approximately 9,300 individuals on Pennsylvania’s active voter

registration list that it believed were deceased. (Id.).

      Plaintiff detailed these findings in a letter to Defendant dated May 26, 2020.

(Pl. Ex 1). Defendant sought additional data from Plaintiff, which was provided on

July 17, 2020. (Doc. 5 at 10-11). Plaintiff avers that it recieved no further

communication from Defendant. (Id. at 11).

      On September 18, 2020, Plaintiff sent a Notice Letter to Defendant and her

legal counsel notifying them that the Commonwealth was in violation of the

National Voter Registration Act (“NVRA”). (Id.). The letter recounted Plaintiff’s

findings and efforts to communicate with the Commonwealth. (Pl. Ex. 2).




                                            2
         Case 1:20-cv-01905-JEJ Document 29 Filed 10/20/20 Page 3 of 14




       On September 21, 2020, Plaintiff purchased another copy of Pennsylvania’s

voter rolls to determine whether any further effort had been made to remove

deceased registrants from the voter rolls. (Id.). Notably, this search included both

active and inactive registrants.2 (Id.). According to Plaintiff, as of September 21,

2020, there were 21,248 deceased registered voters in Pennsylvania (both active

and inactive). (Id. at 12). On October 7, 2020, this number had decreased slightly

to 21,206 deceased registered voters. (Id.). Despite believing that the number of

allegedly deceased voters had more than doubled, however, Plaintiffs did not

notify Defendant, provide an updated list, or file this suit for, at a minimum, a

week and a half. Plaintiff’s counsel confirmed to the Court that they did not

provide an updated list to Defendant until Saturday, October 17, a mere 48 hours

before our scheduled hearing in this matter.

       Plaintiff filed a brief in support of their Motion on October 15, 2020. (Doc.

5). In response, we scheduled a hearing on this matter for October 19, 2020. (Doc.

12). Defendant filed a brief in opposition on October 19, 2020. (Doc. 21). On the



2
        A voter is marked as inactive if he or she is sent a mailing by the county asking the voter
to confirm his or her continued residence and fails to respond. Voters may be sent the mailings
based on data the county receives under the U.S. Postal Service National Change of Address
(NCOA) program or when a voter fails to vote for five years. See 25 Pa. C.S. §§ 1901(b)(1),
1901(b)(3), 1901(c). Inactive voters can still vote on Election Day, but they must sign an
affirmation that they still live at the address currently on file with the board of elections. If a
voter is “inactive” for two consecutive nationwide elections, they may be purged from the voter
rolls.


                                                 3
        Case 1:20-cv-01905-JEJ Document 29 Filed 10/20/20 Page 4 of 14




same day, she also filed a Motion to Strike Expert Report and Preclude the

Testimony of Kenneth J. Block and accompanying brief. (Docs. 22, 23). On

October 19, we heard oral argument from both parties and denied Plaintiff’s

Motion for Preliminary Injunction. (Doc. 27). This memorandum now follows to

explain our reasoning.

      II.    STANDARD OF REVIEW

      “A plaintiff seeking a preliminary injunction must establish that he is likely

to succeed on the merits, that he is likely to suffer irreparable harm in the absence

of preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.” Apple Inc. v. Samsung Electronics Co., 695

F.3d 1370, 1373–74 (Fed. Cir. 2012) (quoting Winter v. Natural Res. Def. Council,

Inc., 555 U.S. 7, 20, 129 S. Ct. 365 (2008)).

      The Supreme Court has emphasized that “a preliminary injunction is an

extraordinary and drastic remedy, one that should not be granted unless the

movant, by a clear showing, carries the burden of persuasion.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997); Apotex Inc. v. U.S. Food and Drug Admin.,

508 F.Supp.2d 78, 82 (D.D.C. 2007) (“Because interim injunctive relief is an

extraordinary form of judicial relief, courts should grant such relief sparingly.”).

“Awarding preliminary relief, therefore, is only appropriate ‘upon a clear showing




                                           4
        Case 1:20-cv-01905-JEJ Document 29 Filed 10/20/20 Page 5 of 14




that the plaintiff is entitled to such relief.’” Groupe SEC USA, Inc. v. Euro–Pro

Operating LLC, 774 F.3d 192, 197 (3d Cir. 2014) (quoting Winter, 555 U.S. at 22).

      Moreover, “[a]n injunction is mandatory if the injunction will either (1)

‘alter the status quo by commanding some positive act’ or (2) provide the moving

party with ‘substantially all the relief sought and that relief cannot be undone even

if the defendant prevails at a trial on the merits.’” Coast to Coast Entm't, LLC v.

Coastal Amusements, Inc., No. 05-3977, 2005 WL 7979273, at *9 (D.N.J. Nov. 7,

2005) (quoting Tom Doherty Assocs. v. Saban Entm't, 60 F.3d 27, 33–34 (2d Cir.

1995)), aff'd, 931 F.3d 215 (3d Cir. 2019). “[W]here the relief ordered by the

preliminary injunction is mandatory and will alter the status quo, the party seeking

the injunction must meet a higher standard of showing irreparable harm in the

absence of an injunction,” as mandatory injunctions are generally disfavored.

Bennington Foods LLC v. St. Croix Renaissance, Grp., LLP, 528 F.3d 176, 179 (3d

Cir. 2008).

      III.    DISCUSSION

      As a threshold matter, we find that Plaintiff seeks a mandatory injunction

and will apply the applicable heightened standard. Were we to grant Plaintiff its

requested preliminary relief, the status quo in this case would be irreparably

altered—if the allegedly deceased individuals are removed, but are in fact alive,

they cannot vote in the 2020 election. There would be nothing we could do to


                                          5
        Case 1:20-cv-01905-JEJ Document 29 Filed 10/20/20 Page 6 of 14




alleviate that fact at a trial on the merits. Furthermore, Plaintiff’s proffered relief

would require Defendant to take the “positive act” of actively removing registered

voters from voter rolls. Thus, Plaintiff must bear the “particularly heavy” burden of

demonstrating a right to relief that is “indisputably clear.” Trinity Indus., Inc. v.

Chicago Bridge & Iron Co., 735 F.3d 131, 139 (3d Cir. 2013).

             A. Likelihood of Success on the Merits

      Plaintiff’s claim implicates both the National Voter Registration Act and

Pennsylvania state law. Section 8 of the NVRA requires election officials to

“conduct a general program that makes a reasonable effort to remove the names of

ineligible voters from the official lists of eligible voters by reason of the death of

the registrant.” 52 U.S.C. § 20507(a)(4)(A). While election officials are required to

remove any ineligible voters from official lists no later than 90 days before the date

of a general election, the removal of deceased registered voters is exempt from this

requirement. 52 U.S.C. §20507(c)(2)(B)(i). Thus, deceased registered voters may

be removed from the voter rolls at any time.

      The Secretary of the Commonwealth of Pennsylvania is the chief election

official of Pennsylvania and is responsible for coordination of the

Commonwealth’s responsibilities under the NVRA. 52 U.S.C. §2059.

      Pennsylvania state law also mandates the removal from voter rolls of any

elector who has been reported deceased by the Pennsylvania Department of Health


                                            6
         Case 1:20-cv-01905-JEJ Document 29 Filed 10/20/20 Page 7 of 14




(“DOH”). 25 PA. CONS. STAT §1505(a). DOH is required to report to the

appropriate county commission the death of any Pennsylvanian 18 years or older

within 60 days of receiving notice of the individual’s death. Id. Individual counties

are then directed to “cancel the registration” of deceased electors. Id.

       Pennsylvania’s voter registration system, called SURE, is designed to allow

election officials to “add, modify, and delete information in the system as is

necessary and appropriate.” 25 PA. CONS. STAT. §1222(c)(4). All county election

commissions are connected electronically to SURE and are required to maintain

their registration records in the system. 25 PA. CONS. STAT. §1222(c).

       Plaintiff does not allege that this program itself is deficient, nor does it point

to a specific breakdown that makes the program “unreasonable.” Instead, Plaintiff

argues that the sheer number of allegedly deceased registered voters it has

uncovered is a “hallmark of an unreasonable list maintenance program.” (Doc. 5 at

9). We disagree. Approximately 130,000 Pennsylvanians die every year.3 This

means that, even assuming all 22,206 “apparently” deceased individuals died in the

same year, a maximum of 17% of deceased registered voters have not been




3
        Pennsylvania Death Projections, Pennsylvania Department of Health, JUNE 1, 2020,
https://www.health.pa.gov/topics/HealthStatistics/VitalStatistics/DeathStatistics/Documents/Deat
h_Projections.aspx (last accessed October 19, 2020).


                                               7
         Case 1:20-cv-01905-JEJ Document 29 Filed 10/20/20 Page 8 of 14




removed from the voter rolls. 4 As Plaintiff’s counsel acknowledged at yesterday’s

hearing, the NVRA does not require perfection. (Unofficial Transcript at 9). Nor

shall we.

       Without allegation, let alone proof, of a specific breakdown in

Pennsylvania’s voter registration system, we cannot find that the many procedures

currently in place are unreasonable. Pennsylvania law requires the Department of

Health, the department which issues death certificates, to promptly notify local

election commissions that an adult Pennsylvanian has died. 25 PA. CONS. STAT

§1505(a). County commissioners are then required to cancel those registrations. Id.

In furtherance of that goal, Defendant has maintained the SURE system, which

allows election officials to “add, modify, and delete information in the system as is

necessary and appropriate.” 25 PA. CONS. STAT. §1222(c)(4). Defendant provides

proof that she has done just that—91,424 deceased voters were removed in 20185

and 95,670 in 2019.6 Because Plaintiff does not provide factual support from which


4
       Plaintiff notes that up to 10% of the voters it has uncovered died before 2010, so the
percentage of voters per year who remain on the rolls after death is likely much lower. (Doc. 5 at
12).
5
        The Pennsylvania Department of State’s Report to the General Assembly identifies the
number of voter registrations cancelled in 2018 as 79,178 active voters and 12,246 inactive
voters. The data appears on page 8 of the report which is available at
https://www.dos.pa.gov/VotingElections/OtherServicesEvents/VotingElectionStati
stics/Documents/Annual%20Reports%20on%20Voter%20Registration/2018%20A
NNUAL%20REPORT.pdf (last visited October 18, 2020).
6
      The Pennsylvania Department of State’s Report to the General Assembly identifies the
number of voter registrations cancelled in 2019 as 83,831active voters and 11,839 inactive

                                                8
        Case 1:20-cv-01905-JEJ Document 29 Filed 10/20/20 Page 9 of 14




we could find otherwise, it has not carried its heightened burden of showing that

success on the merits is “indisputably clear.” Trinity Indus., Inc. v. Chicago Bridge

& Iron Co., 735 F.3d 131, 139 (3d Cir. 2013).

       Furthermore, we note that Plaintiff’s proffered list of 21,206 allegedly

deceased registered voters does not tell the whole story. As noted by defense

counsel at yesterday’s hearing, of the initially-proffered 9,300 deceased registered

voters, approximately 5,000 did not appear on Plaintiff’s September or October

lists. (Unofficial Transcript at 13-14). To be sure, this could be the result of a

number of factors, including inadequacies in Plaintiff’s data-mining procedures.

But it is also possible that this change was the result of state and county efforts to

remove ineligible voters. Defense counsel candidly acknowledged that he could

not attribute the entirety of the 5,000-voter discrepancy to state removal efforts.

Nevertheless, we find this fact weighs in favor of the reasonableness of the state’s

list maintenance program. It is hard to believe that such a large disparity could be

the result of a mistake. Instead, absent evidence from the moving party indicating

otherwise, we find that this change leans in favor of the state’s efforts to update

voter rolls with the latest data on voter eligibility.



voters. The data appears on page 8 of the report which is available at
https://www.dos.pa.gov/VotingElections/OtherServicesEvents/VotingElectionStati
stics/Documents/Annual%20Reports%20on%20Voter%20Registration/2019%20A
nnual%20Report.pdf (last visited October 18, 2020).


                                             9
         Case 1:20-cv-01905-JEJ Document 29 Filed 10/20/20 Page 10 of 14




               B. Balancing the Equities and Public Interest7

       Plaintiff argues that the public has a great interest in ensuring free and fair

elections. (Doc. 5 at 27). This is without question. But the public also has a great

interest in safeguarding the right of every eligible, registered voter to make their

voices heard in a national election.

       As previously noted, Plaintiff proffers a list of 21,206 individuals who are

“apparently dead.” (Doc. 5 at 8). We have no reason to assume that Plaintiff did

not make every effort to ensure the veracity of this list. But even assuming the

highest quality control standards were in place in the creation of Plaintiff’s list, we

will not allow a private foundation to dictate the voter eligibility of thousands of

Pennsylvania voters—Defendant has every right to verify this list before

disenfranchising potentially eligible voters.

       By their own admission, Plaintiff utilized the full names and birthdates of

registrants, compared to the Social Security Death Index, various commercial

databases, and public obituaries. (Doc. 5 at 10). Glaringly, however, Plaintiff has

provided only one completely individualized data point for their allegedly

deceased individuals—voter registration numbers. (Unofficial Transcript at 20).



7
        We do not doubt that Plaintiff could establish irreparable harm if it were likely to succeed
on the merits of their claim. The American people have every right to a free and fair election in
which only eligible, registered electors cast ballots. Tex. Democratic Party v. Abbott, 961 F.3d
389, 413 (5th Cir. 2020). Plaintiff’s claim, however, must nevertheless fail for the reasons stated
herein.

                                                10
        Case 1:20-cv-01905-JEJ Document 29 Filed 10/20/20 Page 11 of 14




Plaintiff also provided birth and death dates and, in some cases, provided a county.

But, this information could easily be identical across multiple individuals.

(Unofficial Transcript at 20). Plaintiff did not provide middle initials, city of

residence, voter affiliation, social security numbers, or driver’s license numbers.

(Unofficial Transcript at 20).8 We are not convinced that Defendant would be able

to verify Plaintiff’s list without more, let alone do so before the election. These

data points are integral to ensuring the proper voters are removed from the rolls,

and their exclusion results in a slower, less efficient verification process.

       And, most importantly, it should be noted that efficiency is of the essence in

this case. As of the date of this writing, the 2020 national election is but two weeks

away. Pennsylvania’s deadline to begin printing initial voter rolls was yesterday.

(Unofficial Transcript at 7). Plaintiff had reason to believe that deceased

individuals were on Pennsylvania's voter rolls as early as May 2020. It nonetheless

waited until the eleventh hour to file this suit, all but ensuring that Defendant and

the Court would have to accept Plaintiff's list as true in crafting an appropriate

order to cleanse the rolls. Neither the court nor the Defendant have the capacity to

timely verify Plaintiff's allegation that over 21,000 deceased individuals remain on


8
        Defendant also notes several “glaring issues” she has found in Plaintiff’s list, chief
among them the fact that there are people on the list who have a date of death before they are
registered to vote. To be sure, this could be a result of voter fraud. But it could also mean that
Plaintiffs have inadvertently merged the identities of a living voter and a deceased individual and
now ask us to remove an eligible voter from the rolls. We cannot take this risk at such a late hour
in an election expected to have razor-thin margins.

                                                11
         Case 1:20-cv-01905-JEJ Document 29 Filed 10/20/20 Page 12 of 14




Pennsylvania's rolls, or that the names of those individuals are accurate. Tellingly,

Plaintiff itself spent months compiling this list; it strains credulity to think that

Defendant could do the same work in less than two weeks. We decline to cast

aspersions or to speculate as to Plaintiff's motives in delaying their filing. But we

also decline to order Defendant to engage in mass purging of its voter rolls based

solely on Plaintiff's uncorroborated and untimely list of purportedly ineligible

voters. Plaintiff's decision to file its motion days before the state began printing its

rolls does not affect this balance,9 and we decline to order such drastic action

simply because Plaintiff elected to file its suit on the eve of the national election.

See Republican Party of Pa. v. Cortes, 218 F.Supp. 3d 396, 405 (E.D. Pa. 2016)

(“There was no need for this judicial fire drill and Plaintiffs offer no reasonable

explanation or justification for the harried process they created.”).10

       We further find that the relief sought in this case would actively harm

Defendant’s interests. Defendant is tasked with ensuring that all eligible, registered

voters can vote in a free and fair election. Mass-purging of voters at this late hour,



9
        Plaintiff argues that no eligible voter will be harmed by their requested relief because
provisional ballots can be issued to any living individual who is mistakenly removed from the
voter rolls. (Unofficial Transcript at 30). But we agree with the Defendant that, during a global
pandemic, requiring eligible, registered voters to remain in enclosed polling places for extended
periods of time to complete the provisional ballot process is an untenable solution.
10
        We are further assuaged by the various protections Pennsylvania has in place against
voter fraud. If, for example, a person arrives at the polls to vote under an inactive registration,
proof of residency is required.

                                                 12
         Case 1:20-cv-01905-JEJ Document 29 Filed 10/20/20 Page 13 of 14




without verification, would cut directly against this interest. Indeed, the Supreme

Court has urged against such drastic, last minute changes. Purcell v. Gonzalez, 549

U.S. 1, 4-5 (2006). While Plaintiff argues that its requested relief would not run

afoul of the Purcell principle, this is patently not the case. Plaintiff’s requested

relief would require Defendant to remove allegedly deceased voters—a task

exclusively within the purview of county election officials to date. (Unofficial

Transcript at 16-17). Ostensibly, the Pennsylvania legislature thought county

officials were in the best position to verify the identity of deceased individuals and

remove them accordingly. Plaintiff now asks us to overhaul this procedure at the

last minute without notice to county officials or to individual voters. Such an act

would undoubtedly cause voter confusion at the polls, and with the national

election quickly approaching we decline to take that risk.

       IV.     CONCLUSION

       Defendant argues that preliminary relief is inappropriate here for a number

of other reasons, which we decline to address at this juncture because Plaintiff has

failed to show that its entitlement to relief is “indisputably clear.” 11 It cannot point

to a deficiency that renders Defendant’s program unreasonable, but instead argues



11
         Namely, Defendant argues that the commissioners for each county’s board of elections
are, at the very least, necessary parties to this suit because they have the final responsibility for
removing deceased voters from the rolls. That may well be, and Defendants are free to raise that
argument in the future. We need not address it now, however, because Plaintiff has not
demonstrated a likelihood of success on the merits.

                                                 13
       Case 1:20-cv-01905-JEJ Document 29 Filed 10/20/20 Page 14 of 14




that its list of “apparently” deceased individuals speaks for itself. But those

numbers tell a very different story, leading us to seriously question how many

voters on Plaintiff’s list are, in fact, deceased. We will not disenfranchise eligible

voters based upon the data presented to us by Plaintiffs, and Defendant has no time

to independently verify this list—a situation squarely of Plaintiff’s own making. In

an election where the margins may be razor-thin, we will not deprive the electorate

of its voice without notice or proper investigation on the basis of an ill-framed and

speculative venture launched at this late date.



                                               John E. Jones III
                                               John E. Jones III
                                               Chief Judge
                                               Middle District of Pennsylvania
                                               United States District Court




                                          14
